DETAILED ACTION

The following is an Allowance in response to Applicant's remarks filed on 08/17/2021.  Claims 1-2, 6-9, 13-14 are currently pending and have been allowed.  


REASONS for ALLOWANCE

Claims 1-2, 6-9, 13-14 are allowed.
Claims 1-2, 6-9, 13-14 are eligible subject matter because the abstract ideas are integrated into practical application by necessarily being rooted in technology.     Claims 1-2, 6-9, 13-14 are allowable over the art because of applicant’s amendments and remarks filed on 8/17/21, especially p. 7-8 of the remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a 

A. Sullivan et al. (US 2015/0379649 A1), a retail establishment system that maintains data collected for operations of the retail establishment where some of this data includes metrics, such as, but not limited to: names of customers, loyalty accounts for customers, transaction histories for customers, preferences of the customers, waiter identifications for waiters, average revenue for each waiter, a revenue ranking for each waiter, a quality rating for each waiter, service locations (such as tables at a restaurant), current waiter to section assignments, current load for each waiter, and the like

B. Russell et al. (US 2014/0278611 A1), a system for  automated restaurant management that includes a customer engagement algorithm that begins with a restaurant selection act in which a customer chooses which restaurant they wish to visit and the selection of the restaurant may be made by the customer directly typing/speaking the name of the restaurant they want to visit, by selecting the restaurant from a menu of restaurants that participate with a restaurant management system according to the invention, or by selecting the restaurant from a map-view of participating restaurants

C. Azoulay et al. (US 2019/0340622 A1), a customer interaction system whereby a commercial establishment may interact with customer located at their physical premise using the customer's mobile device and where using a customer's mobile device, a location of the customer within a store may be established and a connection directly to an 

D. Underwood et al. (US 2021/0056511 A1), a method for hospitality industry recruitment system that  allows applicants to upload their profile and availability status and employers can select the employee based in their requirements and where the recruiter can select the applicant, designate the job, get the job completed and provide the required dues using the platform

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624